MEMORANDUM **
Any error in limiting the cross-examination of government witness Michael Panzek was harmless. The jury was informed of the prior conviction, and Panzek’s son had already testified to some of the facts underlying that conviction.1 Defense counsel was able to argue that Panzek’s testimony should not be believed because of his prior false report, and also introduced evidence suggesting Panzek was somewhat obsessive about his ex-girlfriend and therefore biased against McLaughlin, who was having a relationship with her. The jury was, therefore, given sufficient information to appraise the bias and motives of the witness. See United States v. Jackson, 882 F.2d 1444, 1447 (9th Cir. 1989).
There was also substantial testimony to support Panzek’s version of events. The only witness to contradict Panzek’s testimony was McLaughlin’s girlfriend, who impeached herself because of conflicting stories given to police at the time of McLaughlin’s arrest and contradictions between her trial and grand jury testimony.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. Appellant’s Motion to Modify the Record *558with the facts underlying the misdemeanor conviction is granted.